Citation Nr: 0811858	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-03 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for pruritis ani.

3.  Entitlement to service connection for penile lesions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).  The veteran presented testimony 
before the undersigned Acting Veterans Law Judge at the RO in 
September 2007.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks an increased initial rating for his 
service-connected PTSD, which is evaluated as 10 percent 
disabling from September 1, 2004 to April 20, 2006, and as 30 
percent disabling from April 21, 2006.  He also seeks service 
connection for pruritis ani and penile lesions.  Before the 
Board can adjudicate these claims, however, additional 
development is required.

Reasons for remand

Treatment records

The veteran indicated at his September 2007 hearing that he 
currently receives outpatient psychiatric treatment for PTSD 
from a Dr. Constantino at the Lyons VA Medical Center (VAMC) 
once every two to three weeks.  See Board Hearing Tr. at 5-6.  
The most recent treatment records in the veterans claims file 
from the Lyons VAMC, however, date from February 2007.  
Updated treatment records from the Lyons VAMC should be 
sought on remand.  

The veteran also indicated at the hearing that he currently 
sees his private psychologist, Dr. Anthony Todaro, on a 
monthly basis.  Id. at 6.  With the exception of a September 
2007 letter, and limited records dated in June 2006 and April 
2007, treatment records from Dr. Todaro have not been 
associated with the claims file.  Updated treatment records 
from this clinician should also be sought on remand.

Following the September 2007 Board hearing, the record was 
held open for a period of 60 days from the date of the 
hearing to allow the veteran to obtain and submit some of the 
additional evidence discussed above.  See 38 C.F.R. § 20.709.  
However, other than a copy of the hearing transcript, no 
other evidence has been associated with the claims file since 
the Board hearing.

Medical examination

The veteran maintains that he currently suffers from pruritis 
ani and penile lesions and that each of these conditions had 
its genesis during his period of active duty.  The veteran 
specifically claims that his pruritis ani first manifested 
itself as rectal irritation and itching in Vietnam which has 
persisted to the present day.  See Board Hearing Tr. at 9-10.  
The veteran also claims that he was first treated for penile 
cysts and/or lesions in service and that since that time the 
condition has persisted.  Id. at 7-9; see also statement from 
the veteran dated February 12, 2005.  Because the medical 
evidence of record does not adequately address the 
relationship between the veteran's skin disabilities and 
service, the case must be remanded for an additional VA 
examination and accompanying etiological opinion.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States of Appeals for Veterans Claims made clear that VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability.  The report of an October 2004 VA dermatological 
examination indicates that the veteran has a penile lesion, 
which was described as an epidermal cyst.  The veteran has 
also reported a persistent rash in the perianal area.  He is 
competent to testify as to the presence of the same, as a 
rash is capable of lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

There is also an indication that the veteran's penile lesions 
and pruritis ani occurred in service and have persisted to 
the present time.  The veteran's service medical records 
reflect treatment for an infected papule on the shaft of the 
penis in January 1968.  Moreover, the veteran has 
consistently testified that he began to experience rectal 
irritation, itching, and rashes in Vietnam and that such 
symptoms, together with his penile lesions, have persisted to 
the present time.  As noted above, the veteran is competent 
to testify as to the continuity of these symptoms as they are 
capable of lay observation.  See Barr, supra; see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, 
the first three McLendon requirements have been satisfied.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the veteran was 
afforded a VA examination regarding his alleged skin 
conditions in October 2004, the copy of this examination 
report which was included in the veteran's claims file 
appears to be incomplete.  Pages one, two, and four are 
included - page three is not.  The pages which are included 
in the record contain no statement or opinion regarding the 
relationship between the veteran's current skin problems and 
his military service.  It also appears that the complete 
report does not include an etiological opinion, based on the 
RO's description of the same in various adjudicatory 
documents.  Under such circumstances, the Board believes that 
on remand an additional VA examination should be conducted 
and an etiological opinion obtained.  

A complete copy of the October 2004 VA dermatological 
examination should also be associated with the claims file on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from 
February 2007 to the present pertaining 
to the veteran from the Lyons VAMC.

2.  Ask the veteran to provide treatment 
records from Dr. Todaro and all other 
private health care providers who have 
treated him for PTSD, pruritis ani, and 
penile lesions, or ask him to provide VA 
with the authorization to obtain the 
same.  Attempt to obtain records from 
each health care provider for which the 
veteran provides the proper authorization 
form (except where VA has already made 
reasonable efforts to obtain records from 
that provider).  If such records are not 
available, the record should be 
documented clearly, and the veteran 
should be notified of that fact.  

3.  Associate with the claims file a 
complete copy of the veteran's October 
2004 VA dermatological examination.

4.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his current penile lesions 
and pruritis ani.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's penile 
lesion(s) and/or pruritis ani were 
incurred in or aggravated by any incident 
of military service.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

5.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues of entitlement to 
an initial increased rating for PTSD and 
service connection for pruritis ani and 
penile lesions.  If any of the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



